DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the gel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the gel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to being dependent upon and incorporate all the limitations of claim 17. 
Appropriate corrective action is required.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 13  are rejected under 35 U.S.C. 102a1 as being anticipated by Ravin et al. (US 2004/0126876 A1 – hereafter ‘876).
‘876 discloses a cell culture system (Abstract) that includes the following limitations for claim 1: 
“A device for evaluating cell response”: ‘876 discloses a cell culture apparatus that is used for analyzing cells under a microscope ([0013]).  
“a plurality of device walls that define an interior enclosure”: ‘876 discloses a chamber (chamber 300) and a holder (holder 200) that have a plurality of walls and form an interior enclosure ([0051]).  
“a first and second capillary tube, wherein the open distal ends of said first and second capillaries extend into said enclosure and the first and second capillaries are in fluid communication with said interior enclosure”: ‘876 discloses a plurality of insert tubing members (members 320a-c; Fig. 8; [0059]) that form the walls for capillary tubes.  Furthermore, ‘876 discloses that capillary tubes are inserted into the inserts and that these tubs have a distal end that extends into the interior of the chamber (Fig. 13A; [0071]; [0072]).  
“said first and second capillaries are configured to allow a biologically active substance and/or cells to transit said capillaries and be delivered to said enclosure and said first and second  capillaries are configured to be independently moveable relative to said capillary walls to alter the distance between the distal ends of the first and second capillary relative to each other”: The capillary tubes of ‘876 are fully capable of delivering a biologically active substance or cell to be delivered into the chamber ([0070]; [0071]).  Also, these capillaries are configured to be moved and rotated that varies the length of the tube extending into the chamber (Fig. 13A; [0073]).  
“an optical port that allows for observations under microscope.”: ‘876 discloses a port that allows for observation under a microscope (Fig. 2; [0045]; 
For claim 3, the growth factor of the instant application is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 4, ‘876 discloses that the body is made from a material such as a poly tetrafluoroethylene ([0066]) which is a biocompatible material.  
For claim 5, the material of the walls are fully capable of being used with an autoclave.  
For claim 6, ‘876 discloses that the chamber is formed with microscope slides ([0013]) which forms a transparent portion.  
For claim 13, ‘876 discloses that there are at least two fixed inlets (Fig. 2) and that the slides are retained by a ring seal (seal 550, compression ring 506; Fig. 3; [0058]; [0055])).  
Therefore, ‘876 meets the limitations of claims 1, 3-6 and 13.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 8, 10, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravin et al. (US 2004/0126876 A1 – hereafter ‘876) in view of Nath et al. (US 2018/0066220 A1 – hereafter ‘220).
For claim 8, ‘876 does not explicitly disclose that the two capillaries have different sizes.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the outlet being larger than the inlet in order to remove more material and larger particles from the chamber.  Moreover, the difference in size between the inlet and outlet is a relative dimension and the claimed device would not perform differently from the prior art device and is therefore not a patentable distinction.  See also MPEP §2144.04 IV A.  
For claim 10, ‘876 discloses that the chamber is cylindrical (Fig. 1).  
For claim 11, ‘876 does not explicitly disclose the step where the two capillaries have different sizes.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the outlet being larger than the inlet in order to remove more material and larger particles from the chamber.  Moreover, the difference in size between the inlet and outlet is a relative dimension and the claimed device would not perform differently from the prior art device and is therefore not a patentable distinction.  See also MPEP §2144.04 IV A.  


Claim(s) 2, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravin et al. (US 2004/0126876 A1 – hereafter ‘876) in view of Nath et al. (US 2018/0066220 A1 – hereafter ‘220).
For claim 2, ‘876 differs from the instant claim regarding a hydrogel.  
‘220 discloses a cell culture device (Abstract) that for claim 2 includes using a hydrogel ([0046]) as a cell culture support. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the hydrogel of ‘220 within ‘876 in order to provide a cell culture surface.  The suggestion for doing so at the time would have been in order to a 3D scaffold for the cells to grow ([0083]). 
For claim 9, modified ‘876 does not explicitly disclose the hydrogel being a gelatin methacrylate, however, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a hydrogel made of gelatin methacrylate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
For claim 14, ‘876 does not explicitly disclose that the chamber is triangular.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being triangular in order minimize dead spaces within the chamber Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  
‘876 differs with regards to other channels.  
‘220 discloses other channels that are within the chamber (channels 15) that allow for the addition of other agents (Fig. 1B; [0006]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the channels of ‘220 within ‘876 in order to supply fluid to the chamber ([0006]).  
For claim 15, ‘876 does not explicitly disclose that the chamber has a downward conical shape.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being a downward conical in order minimize dead spaces within the chamber Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  
‘876 differs from the instant claim regarding channels.  
‘220 discloses have two or more channels such 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 15, 20 or more ([0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the channels of ‘220 within ‘876 in order to supply fluid to the chamber ([0006]).  
For claim 16, ‘876 does not explicitly disclose that the chamber has an upward conical shape.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being an upward conical in order minimize dead spaces within the chamber Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  
‘876 differs from the instant claim regarding channels. 
‘220 discloses have two or more channels such 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 15, 20 or more ([0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the channels of ‘220 within ‘876 in order to supply fluid to the chamber ([0006]).  




Allowable Subject Matter
Claims 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 17, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method for testing drugs that uses a device for evaluating cell response that includes the steps of flowing cells through said first capillary and into said enclosure, flowing a biologically active substance through said second capillary, wherein the distance separating the .
Claims 18-22 would be allowable for the same reasons as claim 17.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799